Citation Nr: 1243782	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  06-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980. 

This case originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in Nashville, Tennessee.  

In March 2012, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned for further appellate consideration. 


FINDINGS OF FACT

1.  Service treatment records reflect that the Veteran was diagnosed with Achilles tendonitis, and was hospitalized for a frostbite injury of the left and right feet in service.

2.  In a January 1986 rating decision, the Veteran was service connected for residuals of frozen feet, bilateral.

3.  The Veteran first complained of right ankle pain in 2006, approximately 26 years after he asserts he suffered his original ankle injury.

4.  The probative service, VA and private treatment records fail to relate the Veteran's current right ankle disorder to service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements were satisfied by a letter issued in May 2005, prior to the initial adjudication his claim.  This letter advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, the criteria for establishing service connection, and how VA determines both effective dates and disability ratings. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, reports of VA examinations, and VA treatment records have been obtained, as have the private treatment records identified as relevant. 

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Regulations

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  A disability that is proximately due to, or aggravated by a service-connected disability, also may be service connected.  38 C.F.R. § 3.310.  

Background and Analysis

The Veteran maintains that while on active duty he was treated for right ankle related symptoms.  See Veteran's Statement in Support of Claim, May 16, 2005.  Although not explicitly conveyed in any particular communication, the Board makes the logical inference that the Veteran contends that respective in-service ankle symptoms and treatment caused, and/or are related to, his currently claimed right ankle disorder.  

The Veteran's service treatment records reflect his treatment for bilateral ankle edema in February 1980, resulting in a diagnosis of Achilles tendonitis.  Although he elected to forgo a separation examination, on a May 1980 Service Disposition Form (DA Form 2496), the Veteran indicated that there were no significant changes in his medical condition since his last physical examination, which was his November 1979 enlistment examination, that showed no relevant abnormality.  While private treatment records from Cherokee Health Systems from July 2008 through May 2010, show that the Veteran complained of foot pain due to his service-connected frostbite injury, there was no treatment for an ankle disability.  Treatment records from the Fort Sanders Regional Medical Center show that the Veteran was treated for right ankle pain in February 2006; however, there was no evidence that this ankle complaint was related to any in-service event.  In fact, it was recorded the ankle "popped" the previous afternoon, and only had been painful since that time.  

The Veteran was afforded a VA examination in September 2010.  Upon review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with chronic strain, right ankle.  The examiner opined that his current right ankle disorder is not caused by, or the result of service.  In making this determination, the examiner indicated that the Veteran had not injured his right ankle in service, and seemed to indicate to the examiner that he had not experienced chronic problems with his ankle until after his nonservice injury.  An addendum to that report was prepared in November 2011 to consider the Veteran's contention that his current right ankle disorder was secondary to his Achilles tendonitis in service.  The VA examiner opined that the tendonitis was an acute condition, which would have healed without sequellae.

In a January 2012 statement, the Veteran through his representative raised the issue of whether the his currently diagnosed right ankle disorder might be related to his service-connected residuals of left and right foot cold injury.  The Board remanded the claim for a new examination to ascertain the relationship, if any, between his service-connected residuals of left and right foot cold injuries, and any current right ankle disability. 

Pursuant to the Board's remand, the Veteran was provided an additional VA examination in April 2012.  Upon review of the claims file and physical examination of the Veteran, the examiner opined that the Veteran's right ankle condition was not proximately due to, or the result of the Veteran's service connected condition.  In addressing the Veteran's theory of entitlement, the examiner stated that the Veteran's cold injury residuals are primarily pain of a neuropathic type; moreover, the examiner explained there was no physical aspects of the frostbite residuals that would cause any abnormal forces in the ankle joint resulting in abnormal wear or motion in the joint as would cause a strain or aggravate a strain beyond its normal progression.  Thus, she concluded that the Veteran's in-service cold injury had not caused any disability of the right ankle either directly or indirectly, nor aggravated any non-service connected condition of that ankle in any way.

As noted, the Veteran did not complain of any right ankle condition until 2006; although he was diagnosed with chronic strain of the right ankle in 2010, at the time of the September 2010 VA examination, the Veteran seemed to indicate he did not experience chronic problems with his right ankle until after his non-service (2006) injury.  Moreover, he has not offered a description of his symptoms since his 1980 injury that would provide a basis for finding continuity of symptomatology since service.  Significantly, there is a 26 year gap in the record between his reported injury in-service, and complaints of right ankle pain.  Thus, any chronic right ankle strain, manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330 (2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The private treatment of record also does not include any medical opinions or notations suggesting a link between the Veteran's right ankle disorder and service.

The Board acknowledges its consideration of the lay evidence of record, including the Veteran's report that his current right ankle condition began in service when he was diagnosed with Achilles tendonitis, or in the alternative, that his current right ankle disorder is secondary to his service-connected residuals of left and right foot cold injury.  The Board further notes that the Veteran is competent to report the onset of his right ankle condition.  See Layno v. Brown, 6. Vet. App. 465, 469-71 (1994) (a layperson is competent to report symptoms based on personal observation when no special knowledge or training is required).  

However, the Veteran's service treatment records contradict any report of experiencing a chronic right ankle disorder since service.  As indicated above, the Veteran reported at the time of his service separation that there were no significant changes in his medical condition since his last physical examination, (November 1979 enlistment examination), which showed no relevant abnormality.  Moreover, as discussed, the first complaint of pain specifically related to the right ankle was made 26 years after service.  Accordingly, the Board finds the Veteran's contentions in this regard are not credible.  

It is also noted that the Veteran lacks the necessary medical training and expertise to provide a competent medical opinion, diagnosing the claimed disorders or to relate any in-service diagnosis to any currently diagnosed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements alone are not enough to support his claim..  Furthermore, while the Board acknowledges the Veteran's contention that he has reported ankle symptoms to VA medical professionals, the VA treatment records associated with the claims folder reflect complaints for many conditions, but are notably silent for any right ankle condition that has been deemed chronic in nature, relating back to his in-service injury.  

The Board has concluded that the length of time between his in-service diagnosis of Achilles tendonitis, and bilateral cold foot injury, with no diagnosis of any chronic right ankle condition in service or subsequent complaints in service, combined with a period of nearly 26 years between his in-service injuries and the first post-service symptoms documented in around 2006, does not provide evidence of continuity of symptomatology to support a finding that a chronic right ankle disorder began in service.  Accordingly, service connection for a right ankle disorder is denied.

ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


